DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shinohara et al. (hereinafter Shinohara – US Doc. No. 20210263612).
Regarding claim 1, Shinohara discloses an image processing system, comprising: an electronic device (see paragraph 0076); and an image processing device connected to the electronic device, the image processing device being plate-shaped, the image processing device being an image display device, and providing a plurality of light in a space above the image processing device to form a floating three-dimensional input device image information above the image processing device, the image processing device being disposed at a place that a user is capable of using an object to touch and interact the light of the floating three-dimensional image information above the image processing device, the floating three-dimensional image information being disposed between the user and the electronic device (as shown in Figures 3, 5, 6, and 7 – note that plate-shaped image processing device 10, projects a three-dimensional floating image of a button 1 with which the user ‘f’ can interact with); wherein a plurality of interactions between the floating three-dimensional input device image information and the object are detected by the image processing device to generate a plurality of control signals and the plurality of control signals are transmitted to the electronic device, and a plurality of coordinate value of the object and the floating three-dimensional input device image information are detected by the image processing device, and the plurality of coordinates of the object and the floating three-dimensional input device image information are corresponding to the plurality of interactions thereof (see paragraphs 0040-0042, 0050, and 0076 – note that position detection unit 2 which is part of the image processing device 10 detects the position of the user interaction with the three-dimensional input  which controls the electronic device). 
Regarding claim 2, Shinohara discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that a first program is provided in the electronic device, the electronic device controlling a projection in the first program according to the plurality of control signals transmitted by the image processing device (inherently disclose in paragraph 0076 – note that since the input unit can control any of the aforementioned electronic devices there must inherently be a program to interpret the input into control signals).  
Regarding claim 3, Shinohara discloses all of the limitations of claim 2 as discussed in the claim 2 rejection above and further that the electronic device displays a projection image information of the projection in the first program through the image processing device (as shown in Figures 3 and 14).  
Regarding claim 4, Shinohara discloses all of the limitations of claim 3 as discussed in the claim 3 rejection above and further that when the object interacts with the projection image information, the image processing device generates a plurality of interactive control signals and provides the interactive control signals to the electronic device, and the electronic device controls the projection of the first program according to the plurality of interactive control signals (as shown in Figures 5 and 6; see also paragraphs 0040-0042 and 0050).  
Regarding claim 5, Shinohara discloses all of the limitations of claim 4 as discussed in the claim 4 rejection above and further that the image processing device further includes at least one switch key image information, and the image processing device, through the object interacting with the at least one switch key image information, generates a switch signal to display another three-dimensional input device image information (as shown in Figures 5 and 6).  
Regarding claim 6, Shinohara discloses all of the limitations of claim 5 as discussed in the claim 5 rejection above and further that the floating three-dimensional input device image information includes a mouse device image information, a keyboard image information, a touchpad device image information or a handwriting tablet device image information (as shown in Figures 3 and 14).  

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-12 are allowed over the prior art of record.
Independent claim 10 is allowed since the claim recites an image processing device, comprising: a controller; a display module; a sensor; and a communication module, the communication module being correspondingly and electrically connected to the display module, the sensor and the controller; wherein the sensor detects a plurality of coordinate values of at least one predetermined detecting point of an object and records the plurality of coordinate values as a track; wherein the sensor detects and records the plurality of tracks of the object, and the controller displays the plurality of tracks of the object in a space on one side of the image processing device to form a three-dimensional projection image information, the three-dimensional projection image information is displayed on a space of one side of the image processing device, and the three-dimensional projection image information is displayed by a plurality of lights provided by the image processing device; wherein the sensor detects an interaction between a plurality of light of the object and the three-dimensional projection image information to adjust the three-dimensional projection image information, the three-dimensional projection image information being disposed between a user and the image processing device.
Claim 11 is allowed as being dependent upon aforementioned independent claim10.
Independent claim 12 is allowed since the claim recites an image processing system, comprising: an electronic device; and an image processing device connected to the electronic device, the image processing device being plate-shaped; wherein the image processing device displays a floating three-dimensional projection image information, and the image processing device interacts with an object through the three-dimensional projection image information to generate a plurality of control signals and transmits the plurality of control signals to the electronic device; wherein the image processing device displays the three-dimensional projection image information on one side of the image processing device, the three-dimensional projection image information is capable of rotating according to a command, and the object directly touches and interacts with a plurality of light of the rotating three-dimensional projection image information to cause a deformation of the three-dimensional projection image information, so as to generate a deformed three-dimensional projection image information.
The closest prior art by Shinohara et al. (hereinafter Shinohara – US Doc. No. 20210263612) discloses a plate-like three-dimensional display for displaying an input device to a user.  Shinohara does not disclose all the limitations of the independent claims as well as wherein the image processing device displays the three-dimensional projection image information on one side of the image processing device, the three-dimensional projection image information is capable of rotating according to a command, and the object directly touches and interacts with a plurality of light of the rotating three-dimensional projection image information to cause a deformation of the three-dimensional projection image information, so as to generate a deformed three-dimensional projection image information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694